SENTENCIA
Mediante el recurso de certiorari ante nos, la peticiona-ria solicita que revisemos una sentencia emitida por el en-tonces Tribunal de Circuito de Apelaciones de 29 de mayo de 2003. En virtud del dictamen recurrido, el foro interme-dio apelativo revocó una orden dictada por el Tribunal de Primera Instancia que, entre otras cosas, había declarado no ha lugar una moción de desestimación por falta de ju-*229risdicción in personam presentada por los aquí recurridos, Sres. José Luis y Jason Pérez Padilla. El tribunal interme-dio apelativo dio a la peticionaria por desistida con perjui-cio de su reclamación contra los recurridos por ésta haber incumplido con lo dispuesto por la Regla 4.3(b) de Procedi-miento Civil.(1) No atendió el asunto que le fue planteado por la parte demandada de autos, relativo a la nulidad del emplazamiento mediante edictos y a la falta de jurisdicción del Tribunal de Primera Instancia sobre su persona.
M
El 1ro de diciembre de 2000, la Sra. Providencia Rivera Ocasio (señora Rivera Ocasio) instó ante el Tribunal de Primera Instancia, Sala Superior de Bayamón, una de-manda sobre división de comunidad de bienes contra la sucesión de José M. Pérez Rivera, compuesta por sus hijos José Luis, Jason e Iris Nereida, todos de apellidos Pérez Padilla. En breve síntesis, alegó haber mantenido por es-pacio de diecisiete años una relación pública de concubi-nato, a manera de matrimonio, con el causante de los co-demandados, a la que contribuyó con su esfuerzo y trabajo a la creación de una comunidad de intereses económicos entre ambos. En razón de ello, solicitó que se le declarara acreedora en un cincuenta por ciento de las ganancias acu-muladas durante el concubinato, estimadas en trescientos mil dólares, y que se le entregara dicha participación. Ese mismo día la Secretaría del Tribunal de Primera Instancia expidió el emplazamiento dirigido a la codemandada Iris Nereida Pérez Padilla. (2) La parte demandante no sometió en aquel entonces, para su expedición, los proyectos de em-plazamiento dirigidos a los restantes miembros de la suce-sión, los codemandados José Luis y Jason Pérez Padilla. Ello porque, a pesar de estar al tanto de que éstos vivían *230en Estados Unidos, alegadamente desconocía sus respecti-vas direcciones residenciales.
Junto a la demanda, y en aseguramiento de la sentencia que pudiera recaer a su favor, la señora Rivera Ocasio acom-pañó una solicitud de embargo sobre determinados “bienes comunes” depositados en el Banco Santander, sucursal de Bayamón Center. El 13 de diciembre de 2000, el foro prima-rio acogió la petición de la demandante, y dictó una orden de embargo sin la celebración de una vista previa.(3)
Con fecha de 2 de enero de 2001, la codemandada Iris Nereida Pérez Padilla presentó su contestación a la de-manda de autos, para negar las alegaciones principales de ésta. A la par, reconvino contra la parte demandante.(4) Tras varios trámites procesales, el 28 de junio de 2001 la codemandada Pérez Padilla compareció ante el Tribunal de Primera Instancia para solicitar la desestimación de la de-manda por falta de parte indispensable.(5) Adujo, inter alia, que la parte demandante ni siquiera había solicitado la expedición de los emplazamientos a los restantes com-ponentes de la sucesión, quienes son “partes indispensables en el pleito”. Sostuvo, asimismo, que no había “justa *231causa” para la demora en que incurrió la parte actora en solicitar y diligenciar los referidos emplazamientos.
Transcurridos más de siete meses desde la interposición de la demanda, el 3 de julio de 2001 la parte demandante respondió con una solicitud al foro primario para que ex-tendiera el término reglamentario de seis meses provisto por la Regla 4.3(b) de Procedimiento Civil, supra, para diligenciar los emplazamientos a los codemandados José Luis y Jason Pérez Padilla.(6) Arguyó que aún desconocía las direcciones residenciales de éstos, a pesar de requerir tal información de su hermana, la codemandada. Iris Ne-reida Pérez Padilla. De paso, anticipó que, de no obtener la información en cuestión, habría de solicitar una autoriza-ción al tribunal para realizar los referidos emplazamientos mediante edictos. Por último, procuró una prórroga para replicar a la moción de desestimación por falta de parte indispensable. El 23 de agosto de 2001, el Tribunál de Pri-mera Instancia concedió ambas prórrogas a la parte demandante.(7) Con respecto a la solicitud de desestima-ción presentada por la codemandada Pérez Padilla, dicho foro le otorgó un término de veinte días a la demandante para que respondiera.
Así las cosas, mediante comunicación escrita de 30 de agosto de 2001, la representación legal de la codemandada Pérez Padilla le proveyó finalmente a la demandante las direcciones exactas de los coherederos demandados, no re-sidentes en Puerto Rico.(8) A pesar de ello, no fue sino hasta el 4 de septiembre de 2002, esto es, casi un año des-pués de expirada la prórroga concedida para diligenciar los emplazamientos en cuestión, que la parte demandante pre-sentó ante el foro primario una moción para emplazar me-diante la publicación de edictos a los Sres. José Luis y Ja*232son Pérez Padilla.(9) En apoyo de su solicitud, argumentó que no había actuado dentro del término de la prórroga concedida, pues entendía que los procedimientos ante el foro primario estaban paralizados; ello, porque a la fecha de la concesión de la prórroga, el entonces Tribunal de Cir-cuito de Apelaciones aún no había resuelto la controversia relativa a la falta de jurisdicción sobre los señores Pérez Padilla ni el asunto sobre la validez de la orden de embargo dictada ex parte. (10) El 16 de septiembre de 2002, la codemandada Iris Nereida Pérez Padilla replicó a la solici-tud de la parte demandante, reafirmándose en su plantea-miento de que la demanda debía desestimarse por falta de parte indispensable. Sobre este particular, señaló que ha-bían decursado casi dos años y nueve meses desde la pre-sentación de la demanda sin que la parte demandante tra-jera ante la jurisdicción del tribunal a partes indispensables en el pleito. Sostuvo, además, que la señora Rivera Ocasio no había demostrado “justa causa” para no solicitar desde un principio la expedición de los emplaza-mientos a los otros codemandados ni para procurar una prórroga para su diligenciamiento después de vencido el término reglamentario de seis meses. El 19 de septiembre de 2002 la parte demandante se opuso a la réplica de la codemandada Pérez Padilla. Reiteró que había considerado “razonable y prudente” esperar por la sentencia del foro intermedio apelativo para entonces continuar con las ges-tiones encaminadas a emplazar a los restantes codeman-dados, no residentes en Puerto Rico.(11)
Examinados los escritos de las partes, el 9 de octubre de 2002 el Tribunal de Primera Instancia ordenó(12) la expedi-*233ción de los emplazamientos mediante edictos dirigidos a los codemandados José Luis y Jason Pérez Padilla, los que fueron publicados finalmente el 23 de octubre de 2002 en el periódico El Nuevo Día. Una copia de la demanda de autos, del emplazamiento mediante edicto, de la orden que los autorizó y del edicto publicado les fueron notificadas opor-tunamente a los señores Pérez Padilla a sus últimas direc-ciones conocidas.
Luego de varios incidentes procesales, el 21 de noviem-bre de 2002 los codemandados José Luis y Jason Pérez Padilla comparecieron por primera vez ante el Tribunal de Primera Instancia y, sin someterse a su jurisdicción, solici-taron la desestimación de la demanda entablada en su contra por falta de jurisdicción in personam.(13) Argüyeron, inter alia, que la solicitud para emplazarles mediante edictos fue presentada fuera del término reglamentario de seis meses prescrito por la Regla 4.3(b) de Procedimiento Civil,(14) supra, y como si fuera poco, luego de expirar la pró-rroga otorgada inicialmente por el foro primario para dili-genciar sus emplazamientos. De igual forma, plantearon que: (1) los fundamentos aducidos por la demandante para solicitar la ampliación del plazo para el diligenciamiento de los emplazamientos “a todas luces” no satisfacían las exigencias impuestas por la Regla 4.3(b), supra, y su ca-suística interpretativa; (2) la demandante había condicio-nado el emplazamiento de los allí comparecientes a la ayuda de la codemandada Pérez Padilla, a pesar de que un demandado no viene en forma alguna a cooperar con el demandante a esos fines, y finalmente, (3) el incumpli-miento con los requisitos estatutarios, tanto en la solicitud de emplazamiento mediante edictos como en la orden del foro primario que los autorizó, acarreaba la nulidad del *234edicto publicado y privaba al Tribunal de Primera Instan-cia de jurisdicción sobre sus personas. Sobre este último asunto, cuestionaron que la parte demandante no hubiera presentado, conjuntamente con su solicitud de emplaza-mientos mediante edictos, una declaración jurada acredi-tativa de las diligencias efectuadas para emplazarles ni hubiera jurado su demanda.(15) El 10 de diciembre de 2002, la parte demandante se opuso a la referida solicitud de desestimación y, el 16 de diciembre siguiente, los señores Pérez Padilla replicaron al escrito en oposición.
Estando pendiente ante el foro primario la solicitud de desestimación, el 20 de diciembre de 2002 la parte deman-dante solicitó al referido foro que le anotara la rebeldía a los codemandados José Luis y Jason Pérez Padilla. Alegó que éstos no le habían notificado su contestación a la de-manda dentro del plazo de treinta días de haberse publi-cado el edicto. Los señores Pérez Padilla se opusieron.
Analizadas las posiciones de ambas partes, el Tribunal de Primera Instancia declaró “sin lugar” la moción de des-estimación presentada por los señores Pérez Padilla y, si-multáneamente, les anotó la rebeldía. Así lo dispuso en su Orden de 17 de enero de 2003.(16)
Insatisfechos con las determinaciones del foro primario, el 20 de febrero de 2003 los señores Pérez Padilla acudie-ron ante el entonces Tribunal de Circuito de Apelaciones mediante una petición de certiorari.(17) El 29 de mayo de *2352003, el foro intermedio apelativo expidió el auto solicitado y dictó una sentencia revocatoria(18) de las órdenes recurridas. Al así proceder, resolvió que los allí peticiona-rios habían sido emplazados tardíamente y que la razón aducida por la parte demandante para extender el término de seis meses prescrito por la Regla 4.3(b), supra, ya expi-rado al momento de solicitar la prórroga, “resultaba insu-ficiente” en vista de que un demandado no está obligado a cooperar con el demandante en el diligenciamiento del emplazamiento. Ante la “ausencia de justa causa”, con-cluyó que el foro primario no debió ampliar el plazo para diligenciar los emplazamientos de los señores Pérez Padilla.
En esa misma línea, el foro intermedio apelativo sos-tuvo lo siguiente:
Surge de autos que inmediatamente luego de haber sido concedida la prórroga, específicamente desde el 30 de agosto de 2001, la recurrida ya conocía las direcciones de los code-mandados peticionarios. Arm así dejó transcurrir la prórroga ya que no fue hasta el 23 de octubre de 2002 que tramitó mediante edictos la demanda a los peticionarios. En esta oca-sión la recurrida no adujo razón válida que justificara la tar-danza de más de un año para entonces proceder a emplazar.(19)
En definitiva, el tribunal intermedio apelativo concluyó que la demandante no había desplegado diligencia razona-ble para emplazar a los restantes miembros de la sucesión *236Pérez Padilla dentro de ninguno de los plazos concedidos. En consecuencia, dio por desistida con perjuicio a la de-mandante de su reclamación en cuanto a los allí peticionarios. El Tribunal de Circuito de Apelaciones no atendió ni discutió los restantes errores señalados, inclu-yendo el relativo a la alegada nulidad del emplazamiento mediante edictos, ya que consideró que dicha determina-ción disponía de por sí de la controversia medular. Oportu-namente, la demandante de autos solicitó reconsideración, sin éxito.(20)
En desacuerdo con la sentencia del foro intermedio ape-lativo, el 30 de julio de 2003 la demandante de autos acu-dió oportunamente ante nos mediante el presente recurso de certiorari.(21) Formuló los señalamientos de error si-guientes:

ERROR I


Erró, por ser contrario a derecho, el Tribunal de Circuito de Apelaciones al decretar un no ha lugar el 23 de junio de 2003, notificada el 30 de junio de 2003, a una moción de reconside-ración a una sentencia del 29 de mayo de 2003, notificada el 6 de junio de 2003, en la que revoca unas órdenes del Tribunal de Primera Instancia y en consecuencia decreta a la deman-dante-peticionaria por desistida con perjuicio de su acción contra los peticionarios José Luis y Jason Pérez Bonilla [sic], con-forme lo dispuesto en la Regla 4.3(b) de Procedimiento Civil.


ERROR II


Erró el Honorable Tribunal de Primera Instancia al decretar una sentencia contraria a la equidad y la justicia y revocando la facultad discrecional del Tribunal de Primera Instancia para prorrogar el diligenciamiento del emplazamiento bajo las circunstancias de este caso.(

22

)

Mediante Resolución de 10 de octubre de 2003, expedi-mos el auto solicitado. Ambas partes han comparecido me-*237diante sus respectivos alegatos y, con el beneficio de sus argumentos, resolvemos el asunto traído ante nuestra consideración.
hH HH
Se revoca la sentencia recurrida dictada por el tribunal intermedio apelativo en cuanto dio por desistida con perjui-cio la demanda de autos, a tenor con la Regla 4.3(b) de Procedimiento Civil de Puerto Rico, supra. Se ordena, la devolución del caso al Tribunal de Primera Instancia para la continuación de los procedimientos en conformidad con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez emitió una opinión de conformidad.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo

(1) 32 L.P.R.A. Ap. III.


(2) El referido emplazamiento fue diligenciado personalmente el 10 de diciembre de 2000.


(3) Insatisfecha con el embargo trabado, la codemandada Pérez Padilla presentó oportunamente una moción de reconsideración, la cual fue discutida durante una vista celebrada el 8 de junio de 2001. En igual fecha, el Tribunal de Primera Instan-cia expidió una orden en la que redujo el monto del embargo a la mitad, liberando así la otra mitad de los fondos a favor de los hijos del causante.
Aún inconforme, el 18 de julio de 2001 la codemandada acudió ante el entonces Tribunal de Circuito de Apelaciones vía recurso de certiorari. Mediante la Sentencia de 31 de julio de 2002, el foro intermedio apelativo revocó la orden allí recurrida y levantó el embargo sobre los bienes en cuestión. Al así resolver, sostuvo lo siguiente: “Lo dispuesto en esta sentencia no es óbice para que el tribunal a quo, de así solici-tarlo la parte interesada, señale una vista para entender en una solicitud de embargo preventivo siempre y cuando se cumpla con el procedimiento establecido en la[s] Regla[s] 56.1, 56.2 y 56.3 de Procedimiento Civil, supra. Previo a ello, las partes interesadas deberán haber sido emplazadas conforme a derecho.” (Énfasis suplido.)
Contra dicha sentencia la parte demandante interpuso ante nos una petición de certiorari, acompañada de una moción en auxilio de nuestra jurisdicción. Ambas fueron declaradas “sin lugar” mediante Resolución de 6 de septiembre de 2002, no-tificada a las partes el 10 de septiembre del mismo año. Véase Apéndice de la Peti-ción de certiorari (Apéndice), págs. 106-109, 112-115, 119-121, 128-129, 136-138, 143-146 y 165-173.


(4) La señora Rivera Ocasio contestó la reconvención en su contra el 23 de mayo de 2001.


(5) Apéndice, págs. 150-153.


(6) En específico, solicitó un plazo adicional de treinta días a ser contados desde la fecha cuando la codemandada Pérez Padilla le notificó finalmente las direcciones residenciales de sus hermanos.


(7) Véase las órdenes de 23 de agosto de 2001, archivadas en autos el 30 de agosto del mismo año. Apéndice, págs. 176-177.


(8) Apéndice, pág. 174.


(9) Íd., págs. 178-180.


(10) La parte demandante, aquí peticionaria, se refiere al recurso de certiorari que presentara la codemandada Pérez Padilla ante el foro intermedio apelativo, en el que solicitó la revocación de la orden del Tribunal de Primera Instancia que man-tuvo, aunque en una menor cuantía, el embargo trabado. Véase el esc. 3.


(11) Apéndice, págs. 192-194.


(12) Véase la orden de 9 de octubre de 2002, notificada a las partes el 16 de octubre siguiente. Apéndice, págs. 202-203. La codemandada Iris Nereida Pérez Pa*233dilla presentó oportunamente una moción de reconsideración, pero el foro primario la declaró “sin lugar”.


(13) Apéndice, págs. 12-20.


(14) Respecto a este extremo, señalaron que la demandante solicitó los referidos emplazamientos casi dos años después de presentada la demanda, y tras un año y cuatro meses de haber expirado el término reglamentario para emplazarles.


(15) Apéndice, pág. 240.


(16) El archivo en autos de copia de su notificación a las partes se efectuó el 22 de enero de 2003. Apéndice, pág. 40.


(17) Señalaron, entre otras cosas, que el Tribunal de Primera Instancia había incidido al: (i) “no desestimar la causa de acción en contra de los peticionarios, por falta de jurisdicción in personam(ii) “permitir el emplazamiento por edictos de los peticionarios, a casi dos años de presentada la Demanda y a más de un año y seis meses de haber expirado el término legal para emplazar, cuando de los autos surgía que desde un principio la demandante conocía que los peticionarios residían fuera de Puerto Rico y nunca controvirtieron esa realidad fáctica”; (iii) “permitir el emplaza-miento por edicto de los peticionarios fuera del término legal, cuando de la prueba de la demandante surgía que más de un año antes de solicitar emplazar por edictos, tenía conocimiento de la dirección exacta de los demandados”; (iv) “permitir el em-*235plazamiento por edicto, en ausencia de la presentación de una declaración jurada con la solicitud y en ausencia de una Demanda Juramentada”; (v) “permitir el emplaza-miento por edicto, mediante una Orden que expresa haber examinado documentos que acompañaron la solicitud de dichos emplazamientos, cuando de los autos surgía que la solicitud se acompaño del proyecto de orden que firmó el juez y de los proyec-tos de emplazamientos por edictos, lo que resultaba insuficiente en Derecho para autorizar los emplazamientos”, y (vi) “permitir la publicación de un edicto que, de su faz, no cumplía con los preceptos de la Regla 4.5 de Procedimiento Civil”. Apéndice II de la Petición de certiorari, págs. 21-22.


(18) El archivo en autos de copia de su notificación a las partes se efectuó el 6 de junio de 2003. Véase Apéndice, pág. 45.


(19) Apéndice, pág. 45.


(20) Orden de 23 de junio de 2003, archivada en autos el 30 de junio del mismo año. Apéndice, págs. 66-67.


(21) La parte demandada de autos no acudió ante nos con relación a la falta de atención por el Tribunal de Circuito de Apelaciones de su planteamiento sobre nuli-dad del emplazamiento mediante edictos.


(22) Petición de certiorari, págs. 5-6.